          Case 2:18-cv-00467-HCN Document 84 Filed 12/05/19 Page 1 of 3
Appellate Case: 19-4161 Document: 010110270076 Date Filed: 12/04/2019        Page: 1
                                                                              FILED
                                                                  United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                     Tenth Circuit

                              FOR THE TENTH CIRCUIT                    December 4, 2019
                          _________________________________
                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
  AARON JOHNSON,

        Plaintiff - Appellant,

  v.                                                         No. 19-4161
                                                (D.C. No. 2:18-CV-00467-HCN-CMR)
  SALT LAKE CITY, a municipal                                 (D. Utah)
  corporatin; JACKIE BISKUPSKI,
  individually and as Mayor; MARGARET
  D. PLANE, individually and as Legal
  Director; ERIN MENDENHALL,
  individually and as 5th District City
  Coucilor and Council Chair; CHRIS
  WHARTON, individually and as 3rd
  District Counsilor and Council Co-Chair;
  BRIAN FULMER, individually and as
  assistant to Chris Wharton; RALPH
  BECKER, individually and as former Salt
  Lake City Mayor; STAN PENFOLD,
  individually and as former 3rd DIstrict
  Councilor; DEREK KITCHEN,
  individually and as 4th District Councilor;
  CHRIS BURBANK, individually and as
  former Salt Lake Chief of Police;
  YOLANDA FRANCISCO-NEZ,
  individually and as former 3rd District
  Councilor; MATHEW ROJAS,
  individually and as Director of
  Communications for the Mayor's Office,

        Defendants - Appellees.
                       _________________________________

                                       ORDER
                          _________________________________

 Before PHILLIPS, EID, and CARSON, Circuit Judges.
                     _________________________________
          Case 2:18-cv-00467-HCN Document 84 Filed 12/05/19 Page 2 of 3
Appellate Case: 19-4161 Document: 010110270076 Date Filed: 12/04/2019                   Page: 2



        This court lacks jurisdiction over this appeal.

        The plaintiff appeals from an order entered by a magistrate judge denying his

 motion to recuse. This is not appealable to this court. Except for proceedings conducted

 by the magistrate judge on consent of the parties pursuant to 28 U.S.C. § 636(c), a court

 of appeals lacks jurisdiction to hear an appeal taken directly from a decision of a

 magistrate judge. See Colorado Building & Construction Trade Council v. B.B. Andersen

 Construction Co., 879 F.2d 809 (10th Cir. 1989). Moreover, the denial of a motion to

 recuse is not a final order and is not immediately appealable. See Nichols v. Alley, 71

 F.3d 347, 350 (10th Cir. 1995).

        The plaintiff’s argument in his notice of appeal that this court has jurisdiction

 under 28 U.S.C. § 1292(b) is without merit. Section 1292(b) requires certification from

 the district court that the order at issue “involves a controlling question of law as to which

 there is substantial ground for difference of opinion and that an immediate appeal from

 the order may materially advance the ultimate determination of the litigation” before this

 court may consider whether to grant permission to appeal. The district court did not issue

 such a certification.

        APPEAL DISMISSED.




                                                Entered for the Court
                                                ELISABETH A. SHUMAKER, Clerk


                                                by: Ellen Rich Reiter
                                                    Counsel to the Clerk

                                               2
          Case 2:18-cv-00467-HCN Document 84 Filed 12/05/19 Page 3 of 3
Appellate Case: 19-4161 Document: 010110270094 Date Filed: 12/04/2019            Page: 1

                          UNITED STATES COURT OF APPEALS
                              FOR THE TENTH CIRCUIT
                               OFFICE OF THE CLERK
                               Byron White United States Courthouse
                                        1823 Stout Street
                                     Denver, Colorado 80257
                                         (303) 844-3157
  Elisabeth A. Shumaker                                                    Chris Wolpert
  Clerk of Court                     December 04, 2019                Chief Deputy Clerk




  Mr. Aaron Johnson
  646 West 500 North
  Salt Lake City, UT 84116

  RE:       19-4161, Johnson v. Salt Lake City, et al
            Dist/Ag docket: 2:18-CV-00467-HCN-CMR

 Dear Appellant:

 Enclosed please find an order issued today by the court.

 Please contact this office if you have questions.

                                              Sincerely,



                                              Elisabeth A. Shumaker
                                              Clerk of the Court



  cc:       David F. Mull
            Allison Parks



  EAS/jm
